DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 2-bromo-3,3,3-trifluoropropene in the reply filed on June 2, 2022 is acknowledged.  The traversal is on the ground(s) that the species are relatively few in number and closely related.  This is not found persuasive because if the species are closely related, they should be patentably indistinct. The examiner has offered to examine as many species as applicant cared to admit on the record to be patentably indistinct. Applicant has elected only one species. Regarding the species being few in number, a careful look at the structure and the description makes it plain that this structure is generic to hundreds of compounds, many of which may be as yet unknown.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 10, 21 and 22 are withdrawn from consideration by the examiner as being drawn to compositions non-elected with traverse.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20  are rejected under 35 U.S.C. 103 as being unpatentable over Nappa et al., US 2002/0102021 A1. The reference discloses solvent compositions comprising unsaturated fluorinated hydrocarbons and the use of said compositions to clean, degrease, deflux, dewater and deposit fluorolubricant [0002]. Suitable unsaturated fluorinated hydrocarbons are disclosed in Table 1, and the compositions may further comprise the bromine-containing unsaturated fluorinated hydrocarbons of Table 3 for the cleaning of surfaces and substrates. The eighth entry of Table 3 is 2-bromo-3,3,3-trifluoropropene. Suitable contacting methods for cleaning purposes, including spraying, flushing, and wiping [0089]. Cleaning via vapor contact is disclosed at [0094]. Method claim 15 is an inherent part of cleaning. The cleaning of semiconductors is disclosed at [0092]. These are used in aerospace applications and in electronic devices for oxygen delivery. Regarding claim 19, a holder for the substrate to be cleaned and a container for the boiling liquid can be fairly inferred as conventional vapor degreasing apparatus. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that 2-bromo-3,3,3-trifluoropropene is suitable for inclusion in a cleaning, degreasing or vapor phase cleaning composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al., US 2002/0102021 A1. The reference discloses azeotropic of azeotrope-like compositions comprising 1,1,2,2-tetrafluoro-1-methoxyethane and 2-bromo-3,3,3-trifluoropropene (abstract). Compositions according to the invention may be used for degreasing, cleaning, flux cleaning and drying. The compositions are useful for cleaning electronic components such as printed circuit boards, which are used in aerospace applications and in electronic devices for oxygen delivery. Suitable cleaning methods include immersion, spraying, boiling, ultrasonic and vapor cleaning, as well as combinations of same. Method claim 15 is an inherent part of cleaning. Regarding claim 19, a holder for the substrate to be cleaned and a container for the boiling liquid can be fairly inferred as conventional vapor degreasing apparatus. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that 2-bromo-3,3,3-trifluoropropene is suitable for inclusion in a cleaning, degreasing or vapor phase cleaning composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761